2016 IL App (1st) 153366

                                           No. 1-15-3366

                                         December 20, 2016


                                                                             SECOND DIVISION


                                               IN THE


                                 APPELLATE COURT OF ILLINOIS


                                          FIRST DISTRICT



     LINDY KORNER,                                 )
     Appeal from the Circuit Court
                                                   )
     Of Cook County.
             Plaintiff-Appellant,                  )

                                                   )

             v.                                    )      No. 14 CH 3223
                                                   )
     LISA MADIGAN, in her official capacity as     )      The Honorable
     Attorney General of Illinois; MANUEL          )      Mary L. Mikva,
     FLORES, in his official capacity as Acting    )      Judge Presiding.
     Secretary of the Illinois Department of       )
     Financial and Professional Regulation; JAY    )
     STEWART, in his official capacity as Division )
     Director of the Illinois Department of        )
     Professional Regulation; and SARAH PRATT, )
     In her official capacity as Public Access     )
     Counselor for the Illinois Attorney General’s )
     Office,                                       )
                                                   )
             Defendants-Appellees.                 )


                   JUSTICE NEVILLE delivered the judgment of the court, with opinion.
                   Presiding Justice Hyman and Justice Mason concurred in the judgment and
        opinion.


                                            OPINION

¶1          Lindy Korner sent the Illinois Department of Financial and Professional Regulation

        (IDFPR) a Freedom of Information Act request for documents in June 2013. After IDFPR
     No. 1-15-3366



        denied the request, Korner, in February 2014, filed a complaint, naming several individual

        state officials as defendants. The defendants moved to dismiss the complaint on grounds that

        Korner failed to name a public body as a defendant. The trial court denied the motion, but

        entered judgment in favor of the defendants on the basis of a statutory amendment, effective

        December 31, 2013, that instructed IDFPR not to release information of the kind Korner

        sought. Korner claims on appeal that the amendment does not apply to her request.

¶2                                         BACKGROUND

¶3         Korner sent complaints to IDFPR, accusing Michael Podell, William Fischer, and Laurie

        McCauley, all veterinarians, of unprofessional conduct in the course of their treatment of

        Korner’s dog. IDFPR acknowledged receipt of Korner’s complaints in February 2010. On

        April 24, 2012, IDFPR informed Korner that it had dismissed the complaint against Podell.

¶4         On June 24, 2013, Korner sent IDFPR a request under the Freedom of Information Act

        (Illinois FOIA) (5 ILCS 140/1 et seq. (West 2012)) for the “entire investigative file” for the

        proceedings on her complaints. IDFPR denied the request.

¶5         In August 2013, the Illinois General Assembly passed an act that amended the Veterinary

        Medicine and Surgery Practice Act of 2004 (Veterinary Practice Act) (225 ILCS 115/1 et

        seq. (West 2014)). The amendment provided:

                “All information collected by the Department in the course of an examination or

                investigation of a licensee or applicant, including, but not limited to, any

                complaint against a licensee filed with the Department and information collected

                to investigate any such complaint, shall be maintained for the confidential use of


                                                    2

     No. 1-15-3366



                the Department and shall not be disclosed” Pub. Act 98-33 § 10 (adding 225

                ILCS 115/25.2a).

        The amendment made December 31, 2013, its effective date.

¶6         On February 24, 2014, Korner filed a complaint naming as defendants, “LISA

        MADIGAN, in her official capacity as Attorney General of Illinois; MANUEL FLORES, in

        his official capacity as Acting Secretary of the Illinois Department of Financial and

        Professional Regulation; JAY STEWART, in his official capacity as Division Director of the

        Illinois Department of Financial and Professional Regulation; and SARAH PRATT, in her

        official capacity as Public Access Counselor for the Illinois Attorney General’s Office.”

        Korner asked the court to issue a judgment declaring that the defendants violated Korner’s

        rights under the Illinois FOIA by withholding the documents she sought. The defendants

        moved to dismiss the complaint on grounds that the Illinois FOIA applies only to public

        bodies, and not to individual public officers. The trial court denied the motion to dismiss.

¶7         Korner filed a motion for summary judgment, arguing that under the law in effect when

        she requested the documents from IDFPR, the defendants had a duty to send her the

        documents she sought. The defendants filed a cross-motion for summary judgment, arguing

        that the amended statute applied and validated the denial of Korner’s request. The trial court

        held that the amended version of the Veterinary Practice Act applied to Korner’s request.

        Korner conceded that if the amended statute applied, it required the court to deny her request.

        The trial court granted the defendants’ motion for summary judgment. Korner now appeals.




                                                     3

       No. 1-15-3366



¶8                                              ANALYSIS

¶9           The appellate court reviews de novo the order granting the defendants’ motion for

          summary judgment. Hall v. Henn, 208 Ill. 2d 325, 328 (2003). Korner argues that the trial

          court should not have applied the amended version of the Veterinary Practice Act to her

          request. The defendants contend that the trial court correctly applied the amendment in force

          at the time of the ruling, and that the trial court should have dismissed the complaint because

          it failed to name any public body as a defendant.

¶ 10         The Illinois General Assembly patterned the Illinois FOIA after the federal FOIA, and

          Illinois courts use case law construing the federal FOIA for guidance in interpreting the

          Illinois FOIA. Cooper v. Department of the Lottery, 266 Ill. App. 3d 1007, 1012 (1994).

¶ 11         The Illinois FOIA provides that “[e]ach public body shall make available to any person

          for inspection or copying all public records.” 5 ILCS 140/3(a) (West 2012). Federal courts

          have consistently held that “the Freedom of Information Act authorizes suit against federal

          agencies, not against individuals.” Morpurgo v. Board of Higher Education, 423 F. Supp.

          704, 714 n.26 (S.D.N.Y. 1976); see Petrus v. Bowen, 833 F.2d 581 (5th Cir. 1987); Laughlin

          v. Commissioner of the Internal Revenue Service, 117 F. Supp. 2d 997, 1000 (S.D. Cal.

          2000). Because Korner named as defendants only individuals, and not any public body, the

          trial court should have dismissed the complaint on the basis of the failure to name a proper

          defendant. See Quinn v. Stone, 211 Ill. App. 3d 809, 811 (1991). Therefore, we hold that the

          trial court did not err when it granted the defendants’ motion to dismiss the complaint.

¶ 12         Affirmed.


                                                       4